COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 CHAUNCEY DEANDRE REED,                          §           No. 08-19-00283-CR

                      Appellant,                 §              Appeal from the

 v.                                              §            168th District Court

 THE STATE OF TEXAS,                             §         of El Paso County, Texas

                       State.                    §           (TC# 20150D00451)

                                            §
                                          ORDER

       The Court GRANTS Rachel Simons’ request for an extension of time within which to file

the Reporter’s Record until September 13, 2020.           NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Rachel Simons, Official Court Reporter for the 168th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before September 13, 2020.

       IT IS SO ORDERED this 14th day of August, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.